Response to Amendment
	The after-final amendment filed 3/19/2021 has been entered. 

ALLOWANCE
Claims 1-5, 8, 16, 18-21, 26-27, 31, and 34-43 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a lamp post comprising: a support pole; a light unit supported by the support pole, said light unit comprising a light source; and - a functional module comprising a housing and functional circuitry mounted in said housing, wherein the functional module is carried by the support pole, wherein said housing comprises a bottom wall configured to be floating, a top wall, and a peripheral wall between the bottom and top wall, said housing covering or surrounding a portion of the support pole, wherein the bottom wall is provided with one or more lower air flow holes, wherein said portion of the support pole is provided with a plurality of upper air flow holes, and wherein the plurality of upper air flow holes is provided in an upper half of the portion of the support pole and provides air flow into an upper half of the housing with respect to claim 1; 
A lamp post comprising: a support pole; a light unit supported by the support pole, said light unit comprising a light source; and - a functional module comprising a housing and functional circuitry mounted in said housing, wherein the functional module is carried by the support pole, said housing covering or surrounding a portion of the support pole, wherein the housing is provided with at least one separation wall dividing the internal space of the housing into at least two compartments, wherein the housing comprises at least two side doors providing access to the at least two compartments, wherein the housing extends on one side of the support claim 31; 
A lamp post comprising: a support pole; a light unit supported by the support pole, said light unit comprising a light source; and - a functional module comprising a housing and functional circuitry mounted in said housing, wherein the functional module is carried by the support pole, said housing covering or surrounding a portion of the support pole, wherein the housing is provided with at least one separation wall dividing the internal space of the housing into at least two compartments, wherein the housing comprises at least two side doors providing access to the at least two compartments, wherein the housing extends on one side of the support pole and protrudes sideways from the external surface of the support pole in one  direction, and wherein the housing extends in a second direction away from the support pole, perpendicular to an axial direction of the support pole, over a distance which is longer than a width of the housing seen in a first direction perpendicular to said second direction and to the axial direction with respect to claim 41; as specifically called for in the claimed combinations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Colapietro et al. (US 9,287,613), Zhou (US 7,832,891), Plemmons et al. (US 3,705,300), Lai (US 2011/0255273), Hu et al. (US 2009/0244901), and Howard et al. (US 2007/0253208) disclose a similar light pole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZHENG SONG/Primary Examiner, Art Unit 2875